—In an action, inter alia, to recover damages for breach of contract, the defendant D.J.F. Properties, Inc. appeals (1) as limited by its brief and a letter to this Court dated April 8, 1993, from so much of an order of the Supreme Court, Suffolk County (Seidell, J.), dated March 6, 1991, as denied its cross-motion to dismiss the complaint insofar as it is asserted against it, and (2) from so much of an order of the same court, dated June 13, 1991, as, upon granting its motion for reargument, substantially adhered to its original determination granting the plaintiff’s motion for certain preliminary injunctive relief.
Ordered that the order dated March 6, 1991, is affirmed insofar as appealed from, without costs or disbursements; and it is further,
Ordered that the appeal from the order dated June 13, 1991, is dismissed as academic, without costs or disbursements.
By order dated October 31, 1991, the Supreme Court vacated, nunc pro tunc, all injunctive relief previously granted in this action. Accordingly, the appeal from the order dated June 13, 1991, substantially adhering to a prior determination concerning the granting of injunctive relief, is dismissed as academic.
Assuming the truth of the allegations contained in the complaint, as we must, as supplemented by the affidavits in the record (see, Rovello v Orofino Realty Co., 40 NY2d 633, 635), we find that a cause of action is stated against the appellant to pierce its corporate veil (see, People ex rel. Washburn v Hall & Co., 174 AD2d 562; Matter of Sbarro Holding [Shiaw Tien Yuan], 91 AD2d 613, 614; Matter of Reif [Williams Sportswear], 9 NY2d 387, 392-393). Accordingly, the court properly denied the appellant’s motion to dismiss the complaint insofar as it is asserted against it. Lawrence, J. P., Ritter, Copertino and Santucci, JJ., concur.